UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-54219 BOLLENTE COMPANIES INC. (Exact name of registrant as specified in its charter) Nevada 26-2137574 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Gainey Center II 8501 North Scottsdale Road, Suite 165 Scottsdale, Arizona 85253-2740 (Address of principal executive offices) (Zip Code) (480) 275-7572 (Registrant’s telephone number, including area code) Copies of Communication to: Stoecklein Law Group, LLP Emerald Plaza 401 West A Street Suite 1150 San Diego, CA 92101 (619) 704-1310 Fax (619) 704-0556 Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Ruble 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The number of shares of Common Stock, $0.001 par value, outstanding on November 9, 2012, was 7,077,460 shares. 1 BOLLENTE COMPANIES INC. QUARTERLY PERIOD ENDED SEPTEMBER 30, 2012 Index to Report on Form 10-Q Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 20 Item 4T. Controls and Procedures 20 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item1A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 23 Signature 23 2 BOLLENTE COMPANIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, ASSETS Current assets: Cash $ $ Prepaid expenses Prepaid stock compensation Total current assets Other assets: Deferred financing cost, net - Security deposits Trademarks Website - Total other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ $ Accrued salaries - related party Accrued payroll taxes Notes payable - related party Accrued interest payable - Accrued interest payable - related party Line of credit - related party Notes payable, net of unamortized debt discount of $0 Total current liabilities Long-term liabilities: Notes payable - related party Total long-term liabilities Total liabilities Stockholders' deficit: Preferred stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively - - Common stock, $0.001 par value, 100,000,000 shares authorized, 7,077,460 and 6,497,460 shares issued and outstanding as of September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Subscriptions payable - Deficit accumulated during development stage ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See accompanying notes to consolidated financial statements. 3 BOLLENTE COMPANIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Inception (March 7, 2008) For the three months ended For the nine months ended to September 30, September 30, September 30, Revenue $- $- $- $- $- Operating expenses: General and administrative Executive compensation - - Product development - related party - Research and development Professional fees Total operating expenses Other expenses: Interest expense - related party Interest expense Total other expenses Net loss Net loss per common share - basic Weighted average number of common shares outstanding - basic See accompanying notes to consolidated financial statements. 4 BOLLENTE COMPANIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Inception (March 7, 2008) For the nine months ended to September 30, September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Shares issued for services Shares issued for employment agreement Shares issued for prepaid stock compensation Warrants issued for services - - Write-off of inventory deposit - - Non-cash financing cost - Amortization of deferred financing cost Amortization of debt discount Accrued rent expense- related party line of credit - Changes in operating assets and liabilities: (Increase) in prepaid expenses ) ) ) (Increase) in prepaid compensation - - - (Decrease) in prepaid inventory - related party - - - Decrease in other receivables - - ) (Increase) in security deposits - ) ) Increase (decrease) in accounts payable ) ) Increase in accounts payable - related party - - Increase in accrued salaries - related party Increase in accrued payroll taxes Increase in deferred revenue - - Increase in accrued interest payable - Increase in accrued interest payable - related party Net cash used in operating activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES Purchase trademarks - ) ) Purchase website costs ) - ) Payments for due from related party - - ) Repayments from due from related party - - Net cash used in investing activities ) ) ) CASH FLOWS FROM FINANCING ACTIVITIES Bank overdraft - ) - Proceeds from notes payable - related party Repayments of notes payable - related party - ) ) Proceeds from line of credit - related party Repayments of line of credit - related party - - ) Proceeds from notes payable - Repayments for notes payable - ) ) Proceeds from sale of common stock, net of offering costs Donated capital - - Net cash provided by financing activities NET CHANGE IN CASH ) CASH AT BEGINNING OF YEAR 48 - CASH AT END OF YEAR $ $ $ SUPPLEMENTAL INFORMATION: Interest paid $ $
